 
Prepared By/Return To:
Sheppard, Mullin, Richter & Hampton LLP 650 Town Center Drive, 4th Floor Costa
Mesa, California 92626-1993 Attn: Kenneth D. Fox, Esquire
SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

DEED OF TRUST, ASSIGNMENT,
SECURITY AGREEMENT AND
FIXTURE FILING

by

G&E HEALTHCARE REIT 5995 PLAZA DRIVE, LLC, a Delaware limited liability company,
as Grantor,
to

TRSTE, INC.,
a Virginia corporation,
as Trustee

in favor of

WACHOVIA FINANCIAL SERVICES, INC.,
a North Carolina corporation,
as Beneficiary

This document serves as a Fixture Filing under the California Uniform Commercial
Code.

1

Grantor’s Organizational Identification Number is 4541648.
Deed of Trust, Assignment, Security Agreement and Fixture Filing

This Deed of Trust, Assignment, Security Agreement and Fixture Filing is made as
of the 24th day of June, 2008, by G&E HEALTHCARE REIT 5995 PLAZA DRIVE, LLC, a
Delaware limited liability company (“Grantor”), whose address is c/o Grubb &
Ellis Realty Investors, LLC, 1551 N. Tustin Avenue, Suite 300, Santa Ana,
California 92705, to TRSTE, INC., a Virginia corporation (“Initial Trustee”),
whose address is 301 South Tryon Street, Charlotte, North Carolina 28282, for
the benefit of WACHOVIA FINANCIAL SERVICES, INC., a North Carolina corporation,
as administrative agent as described below (in such capacity, along with its
successors and assigns, "Beneficiary”), whose address is Wachovia Financial
Services, Inc., Real Estate Financial Services, General Banking Group, Mail
Code: CA 6233, 15750 Alton Parkway, Irvine, California 92618. Beneficiary is
acting as the agent for itself and all other “Lenders” now or hereafter existing
under that certain Loan Agreement of even date herewith (the “Loan Agreement”)
between G&E Healthcare REIT Medical Portfolio 2, LLC, a Delaware limited
liability company, G&E Healthcare REIT Epler Parke Building B, LLC, a Delaware
limited liability company, G&E Healthcare REIT Academy, LLC, a Delaware limited
liability company, and G&E Healthcare REIT Nutfield Professional Center, LLC, a
Delaware limited liability company, and Grantor, collectively as “Borrower”
(collectively, "Borrower”), Beneficiary as “Administrative Agent” and the
“Lenders” described therein. As used herein, the term “Lenders” shall have the
meaning that is given such term in the Loan Agreement.

Recitals

Grantor has requested that Lenders make the Loan (as hereinafter defined) to
Borrower. As a condition precedent to making the Loan, Lenders have required
that Grantor execute and deliver this Deed of Trust, Assignment, Security
Agreement and Fixture Filing to Trustee for the benefit of Beneficiary (as agent
for Lenders).

Grants and Agreements

Now, therefore, in order to induce Lenders to make the Loan to Borrower, Grantor
agrees as follows:

Article I

Definitions

As used in this Deed of Trust, the terms defined in the Preamble hereto shall
have the respective meanings specified therein, and the following additional
terms shall have the meanings specified:

"Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.

"Accelerating Transfer” means any Transfer of all or any part of the Property,
the legal or beneficial interest therein, or any membership interest in Grantor
in violation of Section 5.2 of this Deed of Trust.

"Accounts” means all accounts of Grantor, within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.

"Additional Deeds of Trust” has the meaning set forth in the definition of
“Obligations” set forth below.

"Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.

"Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

"Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

"Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.

"Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed.

"Deed of Trust” means this Deed of Trust, Assignment, Security Agreement and
Fixture Filing, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

"Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.

"Design and Development Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, if any;
(b) all plans, drawings and specifications for the development of the Land or
the construction or repair of Improvements, if any; (c) all permits, licenses,
variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements, if any; and (d) all
amendments of or supplements to any of the foregoing.

"Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condition, covenant or restriction (including any condition, covenant
or restriction imposed in connection with any condominium development or
cooperative housing development), Lease or other matter of any nature that would
affect title to the Property.

"Environmental Agreement” means the Environmental Indemnity Agreement of even
date herewith by and between Grantor and Guarantor in favor of Beneficiary and
Lenders pertaining to the Property, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified. The
Environmental Agreement is one of the Loan Documents, but this Deed of Trust
does not secure the obligations of Grantor or Guarantor under the Environmental
Agreement or any other “Environmental Indemnity” as defined in the Loan
Agreement.

"Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

"Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary, Lenders or Trustee in making, funding, administering or
modifying the Loan, in negotiating or entering into any “workout” of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in this
Deed of Trust, any Swap Contract or any of the other Loan Documents, including
reasonable attorneys’ fees, court costs, receiver’s fees, management fees and
costs incurred in the repair, maintenance and operation of, or taking possession
of, or selling, the Property.

"Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

"Guarantor” means Grubb & Ellis Healthcare REIT, Inc., a Maryland corporation.

"Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any off-site
improvements owned by Grantor in any way used or to be used in connection with
the use, enjoyment, occupancy or operation of the Land.

"Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

"Land” means the real property described in Exhibit A attached hereto and made a
part hereof.

"Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

"Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.

"Letter of Credit” means any letter of credit issued by Beneficiary or any
Lender for the account of Grantor or its nominee in connection with the
Property, together with any and all extensions, renewals or modifications
thereof, substitutions therefor or replacements thereof.

"Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.

"Loan” means the loan from Lenders to Grantor, the repayment obligations in
connection with which are evidenced by the Notes.

"Loan Documents” means this Deed of Trust, the Notes, the Repayment Guaranty,
the Environmental Agreement, the Loan Agreement, any application or
reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents (other than any Swap Contracts) which Grantor,
Guarantor or any other party or parties have executed and delivered, or may
hereafter execute and deliver, to evidence, secure or guarantee the Obligations,
or any part thereof, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

"Notes” means, collectively, one or more promissory notes in the aggregate
stated principal amount of Fifty Million Three Hundred Twenty-One Thousand Five
Hundred and No/100 Dollars ($50,321,500.00) made by Grantor to the order of one
or more Lenders pursuant to the Loan Agreement, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified.

"Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of this Deed of Trust.

"Obligations” means all present and future debts, obligations and liabilities of
Grantor and each other Borrower to Beneficiary, Lenders and/or Trustee arising
pursuant to, and/or on account of, the provisions of this Deed of Trust, any
additional deeds of trust or mortgages now or hereafter made to secure the Loan
(“Additional Deeds of Trust”), the Notes or any of the other Loan Documents,
including the obligations: (a) to pay all principal, interest, late charges,
prepayment premiums (if any) and other amounts due at any time under the Notes;
(b) to pay all Expenses, indemnification payments, fees and other amounts due at
any time under this Deed of Trust, any additional Deeds of Trust or any of the
other Loan Documents, together with interest thereon as herein or therein
provided; (c) to pay and perform all obligations of Grantor and each other
Borrower under any Swap Contract; (d) to perform, observe and comply with all of
the other terms, covenants and conditions, expressed or implied, which Grantor
is required to perform, observe or comply with pursuant to this Deed of Trust,
any Additional Deeds of Trust or any of the other Loan Documents; and (e) to pay
and perform all future advances and other obligations that Grantor or any
successor in ownership of all or part of the Property may agree to pay and/or
perform (whether as principal, surety or guarantor) for the benefit of
Beneficiary or Lenders, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Deed of Trust; excluding, however, the
debts, obligations and liabilities of Grantor under the Environmental Agreement
(or any other Environmental Indemnity (as defined in the Loan Agreement)). This
Deed of Trust does not secure the Environmental Agreement (or any other
Environmental Indemnity (as defined in the Loan Agreement)), the Repayment
Guaranty or any other Loan Document that is expressly stated to be unsecured.

"Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Beneficiary (as agent for Lenders) and insuring
Beneficiary’s (as agent for Lenders) interest in the Property which are
acceptable to Beneficiary as of the date hereof, (b) the Liens and interests of
this Deed of Trust, and (c) any other Encumbrance that Beneficiary shall
expressly approve in writing in its sole and absolute discretion.

"Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

"Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor now has or hereafter acquires an interest and which is used in the
construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Deed of Trust, and neither Beneficiary nor Lenders shall have any
responsibility for the performance of Grantor’s obligations thereunder), all
general intangibles (including payment intangibles, trademarks, trade names,
goodwill, software and symbols, but excluding all of Grantor’s rights and
interests under all Swap Contracts, including all rights to the payment of money
from Beneficiary or Lenders (or their affiliates) under any Swap Contract)
related to the Real Property or the operation thereof; (d) all sewer and water
taps, appurtenant water stock or water rights, allocations and agreements for
utilities, bonds, letters of credit, permits, certificates, licenses,
guaranties, warranties, causes of action, judgments, Claims, profits, security
deposits, utility deposits, and all rebates or refunds of fees, Taxes,
assessments, charges or deposits paid to any Governmental Authority related to
the Real Property or the operation thereof; (e) all insurance policies held by
Grantor with respect to the Property or Grantor’s operation thereof; and (f) all
money, instruments and documents (whether tangible or electronic) arising from
or by virtue of any transactions related to the Property, and all deposits and
deposit accounts of Grantor with Beneficiary or any Lender related to the
Property, including any such deposit account from which Grantor may from time to
time authorize Beneficiary or any Lender to debit and/or credit payments due
with respect to the Loan; together with all Additions to and Proceeds of all of
the foregoing.

"Proceeds” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.

"Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Grantor’s right, title and interest in and to all Design
and Development Documents, all Contracts of Sale and all Refinancing
Commitments.

"Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.

"Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights-of-way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights of ingress or egress, parking rights, timber, crops, mineral
interests and other rights, now or hereafter owned by Grantor and belonging or
appertaining to the Land or Improvements; (b) all Claims whatsoever of Grantor
with respect to the Land or Improvements, either in law or in equity, in
possession or in expectancy; (c) all estate, right, title and interest of
Grantor in and to all streets, roads and public places, opened or proposed, now
or hereafter adjoining or appertaining to the Land or Improvements; and (d) all
options to purchase the Land or Improvements, or any portion thereof or interest
therein, and any greater estate in the Land or Improvements, and all Additions
to and Proceeds of the foregoing.

"Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.

"Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.

"Repayment Guaranty” means the Repayment Guaranty of even date herewith executed
by Guarantor for the benefit of Beneficiary and Lenders, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.

"State” means the state in which the Land is located.

"Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction,
interest cap, collar or floor transaction, currency swap, cross-currency rate
swap, swap option, currency option or any other similar transaction (including
any option to enter into the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
other master agreement, entered into between Beneficiary or Lenders (or their
affiliates) and Grantor (or its affiliate) in connection with the Loan, together
with any related schedules and confirmations, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.

"Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Grantor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.

"Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.

"Trustee” means the Initial Trustee or its successor in trust who may be acting
under and pursuant to this Deed of Trust from time to time.

Article II

Granting Clauses; Condition of Grant

Section 2.1 Conveyances and Security Interests.

In order to secure the prompt payment and performance of the Obligations,
Grantor (a) irrevocably and unconditionally grants, conveys, transfers and
assigns to Trustee, in trust, for the benefit of Beneficiary (as agent for
Lenders), with power of sale and right of entry and possession, all estate,
right, title and interest that Grantor now has or may later acquire in and to
the Real Property; (b) grants to Beneficiary (as agent for Lenders) a security
interest in the Personalty; (c) assigns to Beneficiary (as agent for Lenders) ,
and grants to Beneficiary (as agent for Lenders) a security interest in, all
Condemnation Awards and all Insurance Proceeds; and (d) assigns to Beneficiary
(as agent for Lenders), and grants to Beneficiary (as agent for Lenders) a
security interest in, all of Grantor’s right, title and interest in, but not any
of Grantor’s obligations or liabilities under, all Design and Development
Documents, all Contracts of Sale and all Refinancing Commitments. All Persons
who may have or acquire an interest in all or any part of the Property will be
deemed to have notice of, and will be bound by, the terms of the Obligations and
each other agreement or instrument made or entered into in connection with each
of the Obligations. Such terms include any provisions in the Notes, the Loan
Agreement or any Swap Contract which provide that the interest rate on one or
more of the Obligations may vary from time to time. Unless Administrative Agent
and Required Lenders (as defined in the Loan Agreement) otherwise agree in
writing, Grantor’s (or its affiliate’s, as the case may be) obligations under
any Swap Contract shall continue to be secured by this Deed of Trust
notwithstanding that the counterparty under such Swap Contract ceases to be a
Lender (or an affiliate of a Lender) under the Loan Agreement.

Section 2.2 Absolute Assignment of Leases and Rents.

In consideration of the making of the Loan by Lenders to Grantor and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor absolutely and unconditionally assigns the Leases and
Rents to Beneficiary (as agent for Lenders). This assignment is, and is intended
to be, an unconditional, absolute and present assignment from Grantor to
Beneficiary (as agent for Lenders) of all of Grantor’s right, title and interest
in and to the Leases and the Rents and not an assignment in the nature of a
pledge of the Leases and Rents or the mere grant of a security interest therein.
So long as no Event of Default shall exist, however, and so long as Grantor is
not in default in the performance of any obligation, covenant or agreement
contained in the Leases, Grantor shall have a license (which license shall
terminate automatically and without notice upon the occurrence of an Event of
Default or a default by Grantor under the Leases) to collect, but not prior to
accrual, all Rents. Grantor agrees to collect and hold all Rents in trust for
Beneficiary (as agent for Lenders) and to use the Rents for the payment of the
cost of operating and maintaining the Property and for the payment of the other
Obligations before using the Rents for any other purpose.

Section 2.3 Security Agreement, Fixture Filing and Financing Statement.

This Deed of Trust creates a security interest in the Personalty, and, to the
extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Beneficiary (as agent for Lenders) under the
Uniform Commercial Code of the State. In addition to all of its other rights
under this Deed of Trust and otherwise, Beneficiary (as agent for Lenders) shall
have all of the rights of a secured party under the Uniform Commercial Code of
the State, as in effect from time to time, or under the Uniform Commercial Code
in force from time to time in any other state to the extent the same is
applicable Law. This Deed of Trust shall be effective as a financing statement
filed as a fixture filing with respect to all fixtures included within the
Property and is to be filed for record in the real estate records of each county
where any part of the Property (including such fixtures) is situated. This Deed
of Trust shall also be effective as a financing statement with respect to any
other Property as to which a security interest may be perfected by the filing of
a financing statement and may be filed as such in any appropriate filing or
recording office. The respective mailing addresses of Grantor and Beneficiary
are set forth in the opening paragraph of this Deed of Trust. A carbon,
photographic or other reproduction of this Deed of Trust or any other financing
statement relating to this Deed of Trust shall be sufficient as a financing
statement for any of the purposes referred to in this Section. Grantor hereby
irrevocably authorizes Beneficiary at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Beneficiary to establish or
maintain the validity, perfection and priority of the security interests granted
in this Deed of Trust. The foregoing authorization includes Grantor’s
irrevocable authorization for Beneficiary at any time and from time to time to
file any initial financing statements and amendments thereto that indicate the
Personalty (a) as “all assets” of Grantor or words of similar effect, regardless
of whether any particular asset comprised in the Personalty falls within the
scope of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (b) as being of an equal
or lesser scope or with greater detail.

Section 2.4 Reconveyance of Deed of Trust and Termination of Assignments and
Financing Statements.

If and when Grantor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement, and all Swap Contracts
have been terminated, Trustee, upon request by Beneficiary, will provide a
reconveyance of the Property from the lien of this Deed of Trust and termination
statements for filed financing statements, if any, to Grantor. Grantor shall be
responsible for the recordation of such reconveyance and the payment of any
recording and filing costs. Upon the recording of such reconveyance and the
filing of such termination statements, the absolute assignments set forth in
Section 2.2 shall automatically terminate and become null and void. Partial
reconveyances of the Property from the lien of this Deed of Trust shall be made
on the terms and subject to the conditions of the Loan Agreement. No partial
reconveyance shall be sought, requested or required if any Event of Default has
occurred which has not been cured.

Article III

Representations and Warranties

Grantor makes the following representations and warranties to Beneficiary and
Lenders:

Section 3.1 Title to Real Property.

Grantor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property. Grantor has the right and
authority to convey the Real Property and does hereby convey the Real Property.
The Real Property is subject to no Encumbrances other than the Permitted
Encumbrances.

Section 3.2 Title to Other Property.

Grantor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances. None of the Leases,
Rents, Design and Development Documents, Contracts of Sale or Refinancing
Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.

Section 3.3 Property Assessments.

The Real Property is assessed for purposes of Property Assessments as a separate
and distinct parcel from any other property, such that the Real Property shall
never become subject to the Lien of any Property Assessments levied or assessed
against any property other than the Real Property.

Section 3.4 Independence of the Real Property.

No buildings or other improvements on property not covered by this Deed of Trust
rely on the Real Property or any interest therein to fulfill any requirement of
any Governmental Authority for the existence of such property, building or
improvements; and none of the Real Property relies, or will rely, on any
property not covered by this Deed of Trust or any interest therein to fulfill
any requirement of any Governmental Authority. To Grantor’s knowledge, the Real
Property has been properly subdivided from all other property in accordance with
the requirements of any applicable Governmental Authorities.

Section 3.5 Existing Improvements.

The existing Improvements, if any, were constructed, and are being used and
maintained, in accordance with all applicable Laws, including zoning Laws.

Section 3.6 Leases and Tenants.

The Leases are valid and are in full force and effect, and Grantor is not in
default under any of the terms thereof. Except as expressly permitted in the
Loan Agreement, as of the date of the recording of this Deed of Trust, Grantor
has not accepted any Rents in advance of the time the same became due under the
Leases and has not forgiven, compromised or discounted any of the Rents. Grantor
has title to and the right to assign the Leases and Rents to Beneficiary (as
agent for Lenders), and no other assignment of the Leases or Rents has been
granted. To the best of Grantor’s knowledge and belief, no tenant or tenants
occupying, individually or in the aggregate, more than five percent (5%) of the
net rentable area of the Improvements are in default under their Lease(s) or are
the subject of any bankruptcy, insolvency or similar proceeding.

Article IV

Affirmative Covenants

Section 4.1 Obligations.

Grantor agrees to promptly pay and perform all of the Obligations, time being of
the essence in each case.

Section 4.2 Property Assessments; Documentary Taxes.

Grantor (a) will promptly pay in full and discharge all Property Assessments
prior to the day upon which the same shall become delinquent, and (b) will
furnish to Beneficiary, upon demand, the receipted bills for such Property
Assessments prior to the day upon which the same shall become delinquent.
Property Assessments shall be considered delinquent as of the first day any
interest or penalty commences to accrue thereon. Grantor will promptly pay all
stamp, documentary, recordation, transfer and intangible taxes and all other
taxes that may from time to time be required to be paid with respect to the
Loan, the Notes, this Deed of Trust, any Swap Contract or any of the other Loan
Documents.

Section 4.3 Permitted Contests.

Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) Beneficiary, Lenders and Trustee
are not subjected to any Claim as a result of such contest, and (d) Grantor
provides assurances satisfactory to Beneficiary (including the establishment of
an appropriate reserve account with Beneficiary) of its ability to pay such
Property Assessments or comply with such Law in the event Grantor is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Grantor shall indemnify and save
Beneficiary, Lenders and Trustee harmless against all Claims in connection
therewith. Promptly after the settlement or conclusion of such contest or
action, Grantor shall comply with such Law and/or pay and discharge the amounts
which shall be levied, assessed or imposed or determined to be payable, together
with all penalties, fines, interests, costs and expenses in connection
therewith.

Section 4.4 Compliance with Laws.

Grantor will comply with and not violate, and cause to be complied with and not
violated, all present and future Laws applicable to the Property and its use and
operation.

Section 4.5 Maintenance and Repair of the Property.

Grantor, at Grantor’s sole expense, will (a) keep and maintain Improvements and
Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.

Section 4.6 Additions to Security.

All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further deed of trust,
conveyance, assignment or other act by Grantor, become subject to the Lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses hereof.
Grantor agrees, however, to execute and deliver to Trustee, Lenders and/or
Beneficiary such further documents as may be required by the terms of the Loan
Agreement, the other Loan Documents and the Swap Contracts.

Section 4.7 Subrogation.

To the extent permitted by Law, Beneficiary and Lenders shall be subrogated,
notwithstanding its release of record, to any Lien now or hereafter existing on
the Property to the extent that such Lien is paid or discharged by Beneficiary
or any Lender whether or not from the proceeds of the Loan. This Section shall
not be deemed or construed, however, to obligate Beneficiary or any Lender to
pay or discharge any Lien.

Section 4.8 Leases.

(a) Except as expressly permitted in the Loan Agreement, Grantor shall not enter
into any Material Lease (as defined in the Loan Agreement) with respect to all
or any portion of the Property without the prior written consent of Beneficiary.

(b) Trustee, Beneficiary and Lenders shall not be obligated to perform or
discharge any obligation of Grantor under any Lease. The assignment of Leases
provided for in this Deed of Trust in no manner places on Beneficiary, Lenders
or Trustee any responsibility for (i) the control, care, management or repair of
the Property, (ii) the carrying out of any of the terms and conditions of the
Leases, (iii) any waste committed on the Property, or (iv) any dangerous or
defective condition on the Property (whether known or unknown).

(c) No approval of any Lease by Beneficiary shall be for any purpose other than
to protect Beneficiary’s and Lenders’ security and to preserve Beneficiary’s and
Lenders’ rights under the Loan Documents, and no such approval shall result in a
waiver of a Default or Event of Default.

Article V

Negative Covenants

Section 5.1 Encumbrances.

Grantor will not permit any of the Property to become subject to any Encumbrance
other than the Permitted Encumbrances or as otherwise permitted in the Loan
Agreement. Within thirty (30) days after the filing of any mechanic’s lien or
other Lien or Encumbrance against the Property, Grantor will promptly discharge
the same by payment or filing a bond or otherwise as permitted by Law. So long
as Beneficiary’s and Lenders’ security has been protected by the filing of a
bond or otherwise in a manner satisfactory to Beneficiary in its sole and
absolute discretion, Grantor shall have the right to contest in good faith any
Claim, Lien or Encumbrance, provided that Grantor does so diligently and without
prejudice to Beneficiary or Lenders or delay in completing construction of the
Improvements. Grantor shall give Beneficiary Notice of any default under any
Lien and Notice of any foreclosure or threat of foreclosure with respect to any
of the Property.

Section 5.2 Transfer of the Property.

Grantor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories expressly permitted in this Deed of Trust). The
Transfer of more than 10% of the membership interests in Grantor (whether in one
or more transactions during the term of the Loans) shall be deemed to be a
prohibited Transfer of the Property. Notwithstanding the foregoing, no transfer
of shares of stock in Grubb & Ellis Healthcare REIT, Inc. shall be prohibited or
shall constitute a Default or Event of Default under this Deed of Trust.

Section 5.3 Removal, Demolition or Alteration of Accessories and Improvements.

Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Beneficiary. Grantor may remove and dispose of, free from the
Lien of this Deed of Trust, such Accessories as from time to time become worn
out or obsolete, provided that, either (a) Borrower reasonably determines that
such Accessories are not necessary for the proper ownership or operation of the
Property, (b) at the time of, or prior to, such removal, any such Accessories
are replaced with other Accessories which are free from Liens other than
Permitted Encumbrances and have a value at least equal to that of the replaced
Accessories (and by such removal and replacement Grantor shall be deemed to have
subjected such replacement Accessories to the Lien of this Deed of Trust), or
(c) so long as a prepayment may be made without the imposition of any premium
pursuant to the Notes, such Accessories are sold at fair market value for cash
and the net cash proceeds received from such disposition are paid over promptly
to Beneficiary to be applied to the prepayment of the principal of the Loan.

Section 5.4 Additional Improvements.

Grantor will not construct any Improvements other than those presently on the
Land and those described in the Loan Agreement, if any, without the prior
written consent of Beneficiary. Grantor will complete and pay for, within a
reasonable time, any Improvements which Grantor is permitted to construct on the
Land. Grantor will construct and erect any permitted Improvements (a) strictly
in accordance with all applicable Laws and any private restrictive covenants,
(b) entirely on lots or parcels of the Land, (c) so as not to encroach upon any
easement or right-of-way or upon the land of others, and (d) wholly within any
building restriction and setback lines applicable to the Land.

Section 5.5 Restrictive Covenants, Zoning, etc.

Without the prior written consent of Beneficiary, Grantor will not initiate,
join in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property. Grantor (a) will promptly perform and
observe, and cause to be performed and observed, all of the terms and conditions
of all agreements affecting the Property, and (b) will do or cause to be done
all things necessary to preserve intact and unimpaired any and all easements,
appurtenances and other interests and rights in favor of, or constituting any
portion of, the Property.

Article VI

Events of Default

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:

Section 6.1 Payment Obligations.

Grantor fails to pay any of the Obligations when due, whether on the scheduled
due date or upon acceleration, maturity or otherwise, subject to applicable cure
periods.

Section 6.2 Transfers.

Grantor Transfers, or contracts to Transfer, all or any part of the Property or
any legal or beneficial interest therein (except for Transfers of the
Accessories expressly permitted under this Deed of Trust). The Transfer of more
than 10% of the membership interests in Grantor (whether in one or more
transactions during the term of the Loans) shall be deemed to be a prohibited
Transfer of the Property. Notwithstanding the foregoing, no transfer of shares
of stock in Grubb & Ellis Healthcare REIT, Inc. shall be prohibited or shall
constitute a Default or Event of Default under this Deed of Trust.

Section 6.3 Other Obligations.

Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Beneficiary to Grantor; provided, however,
that if such default is susceptible of cure but such cure cannot be accomplished
with reasonable diligence within said period of time, and if Grantor commences
to cure such default promptly after receipt of notice thereof from Beneficiary,
and thereafter prosecutes the curing of such default with reasonable diligence,
such period of time shall be extended for such period of time as may be
necessary to cure such default with reasonable diligence, but not to exceed an
additional sixty (60) days.

Section 6.4 Event of Default Under Other Loan Documents.

An Event of Default (as defined therein) occurs under the Notes or the Loan
Agreement, or Borrower or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents or any Swap Contract (within any applicable grace or cure period).

Section 6.5 Default Under Other Lien Documents.

A default by Borrower occurs under any other mortgage, deed of trust or security
agreement covering the Property, including any Permitted Encumbrances.

Section 6.6 Execution; Attachment.

Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within sixty
(60) days after the same is levied.

Article VII

Rights and Remedies

Upon the happening of and during the continuance of any Event of Default,
Beneficiary, or Trustee at the direction of Beneficiary, shall have the right,
in addition to any other rights or remedies available to Beneficiary or Lenders
under any Swap Contract or any of the Loan Documents or applicable Law, to
exercise any one or more of the following rights, powers or remedies:

Section 7.1 Acceleration.

Beneficiary may accelerate all Obligations under the Loan Documents (except as
provided below) whereupon such Obligations shall become immediately due and
payable, without notice of default, notice of acceleration or intention to
accelerate, presentment or demand for payment, protest, notice of protest,
notice of nonpayment or dishonor, or notices or demands of any kind or character
(all of which are hereby waived by Grantor); provided that the foregoing
provisions of this Section 7.1 shall not be applicable to the Swap Contracts,
and any acceleration of the obligations thereunder or exercise of other remedies
thereunder shall be governed by the terms of the Swap Contracts.

Section 7.2 Foreclosure; Power of Sale.

Trustee, if and as directed by Beneficiary, shall have all of the rights and may
exercise all of the powers set forth in applicable Law of the State, including
those powers set forth in Sections 2924 et seq. and Section 2938 of the
California Civil Code or any successor provision of Law. Trustee may sell the
Property in its entirety or in parcels, and by one or by several sales, as
deemed appropriate by Trustee in its sole and absolute discretion. If Trustee
chooses to have more than one foreclosure sale, Trustee may cause the
foreclosure sales to be held simultaneously or successively, on the same day, or
on such different days and at such different times as Trustee may elect. Trustee
shall receive and apply the proceeds from the sale of the Property, or any
portion thereof, in accordance with Section 2924k of the California Civil Code
or any successor provision of Law. Before any foreclosure sale, Beneficiary or
Trustee shall give such notice of default and election to sell as may be
required by Law. After the lapse of such time as may then be required by Law
following the recordation of such notice of default, and notice of sale having
been given as then required by Law, Trustee shall sell the property being sold
at a public auction to be held at the time and place specified in the notice of
sale. Trustee, Beneficiary and Lenders shall have no obligation to make demand
on Grantor before any foreclosure sale. From time to time in accordance with
then-applicable Law, Trustee may, and in any event at Beneficiary’s request
shall, postpone any foreclosure sale by public announcement at the time and
place noticed for that sale. At any foreclosure sale, Trustee shall sell to the
highest bidder at public auction for cash in lawful money of the United States
(or cash equivalents acceptable to Trustee to the extent permitted by applicable
Law), payable at the time of sale. Trustee shall execute and deliver to the
purchaser(s) a deed or deeds conveying the property being sold without any
covenant or warranty whatsoever, expressed or implied. The recitals in any such
deed of any matters of fact, including any facts bearing upon the regularity or
validity of any foreclosure sale, shall be conclusive proof of their
truthfulness. Any such deed shall be conclusive against all Persons as to the
facts recited therein. Any Person, including Trustee, Beneficiary or any Lender,
may purchase at such sale, and any bid by Beneficiary or any Lender may be, in
whole or in part, in the form of cancellation of all or any part of the
Obligations.

Section 7.3 Judicial Action.

Beneficiary and Trustee, if and as directed by Beneficiary, shall have the right
to bring an action in any court of competent jurisdiction for foreclosure of
this Deed of Trust and a deficiency judgment as provided by Law, or for specific
enforcement of any of the covenants or agreements of this Deed of Trust.

Section 7.4 Collection of Rents.

Upon the occurrence and during the continuance of an Event of Default, the
license granted to Grantor to collect the Rents shall be automatically and
immediately revoked, without further notice to or demand upon Grantor.
Beneficiary may, but shall not be obligated to, exercise any or all of the
rights and remedies provided in Section 2938 of the California Civil Code and
perform any or all obligations of the landlord under any or all of the Leases,
and Beneficiary may, but shall not be obligated to, exercise and enforce any or
all of Grantor’s rights under the Leases. Without limiting the generality of the
foregoing, Beneficiary may notify the tenants under the Leases that all Rents
are to be paid to Beneficiary, and following such notice all Rents shall be paid
directly to Beneficiary (as agent for Lenders) and not to Grantor or any other
Person other than as directed by Beneficiary, it being understood that a demand
by Beneficiary on any tenant under the Leases for the payment of Rent shall be
sufficient to warrant payment by such tenant of Rent to Beneficiary without the
necessity of further consent by Grantor. Grantor hereby irrevocably authorizes
and directs the tenants under the Leases to pay all Rents to Beneficiary instead
of to Grantor, upon receipt of written notice from Beneficiary, without the
necessity of any inquiry of Grantor and without the necessity of determining the
existence or non-existence of an Event of Default. Grantor hereby appoints
Beneficiary as Grantor’s attorney-in-fact with full power of substitution, which
appointment shall take effect upon the occurrence of an Event of Default and is
coupled with an interest and is irrevocable prior to the full and final payment
and performance of the Obligations, in Grantor’s name or in Beneficiary’s name:
(a) to endorse all checks and other instruments received in payment of Rents and
to deposit the same in any account selected by Beneficiary; (b) to give receipts
and releases in relation thereto; (c) to institute, prosecute and/or settle
actions for the recovery of Rents; (d) to modify the terms of any Leases
including terms relating to the Rents payable thereunder; (e) to cancel any
Leases; (f) to enter into new Leases; and (g) to do all other acts and things
with respect to the Leases and Rents which Beneficiary may deem necessary or
desirable to protect the security for the Obligations. Any Rents received shall
be applied first to pay all Expenses and next in reduction of the other
Obligations. Grantor shall pay, on demand, to Beneficiary, the amount of any
deficiency between (i) the Rents received by Beneficiary, and (ii) all Expenses
incurred together with interest thereon as provided in the Loan Agreement and
the other Loan Documents.

Section 7.5 Taking Possession or Control of the Property.

As a matter of right without regard to the adequacy of the security, and to the
extent permitted by Law without notice to Grantor, Beneficiary shall be
entitled, upon application to a court of competent jurisdiction, to the
immediate appointment of a receiver for all or any part of the Property and the
Rents, whether such receivership may be incidental to a proposed sale of the
Property or otherwise, and Grantor hereby consents to the appointment of such a
receiver and agrees that such receiver shall have all of the rights and powers
granted to Beneficiary pursuant to Section 7.4. In addition, to the extent
permitted by Law, and with or without the appointment of a receiver, or an
application therefor, Beneficiary may (a) enter upon, and take possession of
(and Grantor shall surrender actual possession of), the Property or any part
thereof, without notice to Grantor and without bringing any legal action or
proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Grantor and its agents and employees
therefrom.

Section 7.6 Management of the Property.

Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.5, Beneficiary, Trustee or the receiver, as the case
may be, may, at its sole option, (a) make all necessary or proper repairs and
Additions to or upon the Property, (b) operate, maintain, control, make secure
and preserve the Property, and (c) complete the construction of any unfinished
Improvements on the Property and, in connection therewith, continue any and all
outstanding contracts for the erection and completion of such Improvements and
make and enter into any further contracts which may be necessary, either in
their or its own name or in the name of Grantor (the costs of completing such
Improvements shall be Expenses secured by this Deed of Trust and shall accrue
interest as provided in the Loan Agreement and the other Loan Documents).
Beneficiary, Lenders, Trustee or such receiver shall be under no liability for,
or by reason of, any such taking of possession, entry, holding, removal,
maintaining, operation or management, except for gross negligence or willful
misconduct. The exercise of the remedies provided in this Section shall not cure
or waive any Event of Default, and the enforcement of such remedies, once
commenced, shall continue for so long as Beneficiary shall elect,
notwithstanding the fact that the exercise of such remedies may have, for a
time, cured the original Event of Default.

Section 7.7 Uniform Commercial Code.

Beneficiary may proceed under the Uniform Commercial Code as to all or any part
of the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence and during the continuance of any Event of Default, Grantor
shall assemble all of the Accessories and make the same available within the
Improvements. Any notification required by the Uniform Commercial Code shall be
deemed reasonably and properly given if sent in accordance with the Notice
provisions of this Deed of Trust at least ten (10) days before any sale or other
disposition of the Personalty. Disposition of the Personalty shall be deemed
commercially reasonable if made pursuant to a public sale advertised at least
twice in a newspaper of general circulation in the community where the Property
is located. It shall be deemed commercially reasonable for the Trustee to
dispose of the Personalty without giving any warranties as to the Personalty and
specifically disclaiming all disposition warranties. Alternatively, Beneficiary
may choose to dispose of some or all of the Property, in any combination
consisting of both Personalty and Real Property, in one sale to be held in
accordance with the Law and procedures applicable to real property, as permitted
by Article 9 of the Uniform Commercial Code. Grantor agrees that such a sale of
Personalty together with Real Property constitutes a commercially reasonable
sale of the Personalty.

Section 7.8 Application of Proceeds.

Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Beneficiary or Lenders from
the exercise of any of its other rights and remedies hereunder or under the
other Loan Documents shall be applied first to pay all Expenses and next in
reduction of the other Obligations, in such manner and order as Beneficiary may
elect.

Section 7.9 Other Remedies.

Beneficiary and Lenders shall have the right from time to time to protect,
exercise and enforce any legal or equitable remedy against Grantor provided
under the Loan Documents or by applicable Laws.

Article VIII

Trustee

Section 8.1 Liability of Trustee.

Trustee shall have no liability or responsibility for, and make no warranties in
connection with, the validity or enforceability of any of the Loan Documents or
the description, value or status of title to the Property. Trustee shall be
protected in acting upon any notice, request, consent, demand, statement, note
or other paper or document believed by Trustee to be genuine and to have been
signed by the party or parties purporting to sign the same. Trustee shall not be
liable for any error of judgment, nor for any act done or step taken or omitted,
nor for any mistakes of law or fact, nor for anything which Trustee may do or
refrain from doing in good faith, nor generally shall Trustee have any
accountability hereunder except for willful misconduct or gross negligence. The
powers and duties of Trustee hereunder may be exercised through such attorneys,
agents or servants as Trustee may appoint, and Trustee shall have no liability
or responsibility for any act, failure to act, negligence or willful conduct of
such attorney, agent or servant, so long as the selection was made with
reasonable care. In addition, Trustee may consult with legal counsel selected by
Trustee, and Trustee shall have no liability or responsibility by reason of any
act or failure to act in accordance with the opinions of such counsel. Trustee
may act hereunder and may sell or otherwise dispose of the Property or any part
thereof as herein provided, although Trustee has been, may now be or may
hereafter be, an attorney, officer, agent or employee of Beneficiary or a
Lender, in respect of any matter or business whatsoever. Trustee, however, shall
have no obligation to sell all or any part of the Property following an Event of
Default or to take any other action authorized to be taken by Trustee hereunder
except upon the demand of Beneficiary.

Section 8.2 Indemnification of Trustee.

Grantor agrees to indemnify Trustee and to hold Trustee harmless from and
against any and all Claims and Expenses directly or indirectly arising out of or
resulting from any transaction, act, omission, event or circumstance in any way
connected with the Property or the Loan, including but not limited to any Claim
arising out of or resulting from any assertion or allegation that Trustee is
liable for any act or omission of Grantor or any other Person in connection with
the ownership, development, financing, operation or sale of the Property;
provided, however, that Grantor shall not be obligated to indemnify Trustee with
respect to any Claim arising solely from the gross negligence or willful
misconduct of Trustee. The agreements and indemnifications contained in this
Section shall apply to Claims arising both before and after the repayment of the
Loan and shall survive the repayment of the Loan, any foreclosure or deed,
conveyance or assignment in lieu thereof and any other action by Trustee to
enforce the rights and remedies of Beneficiary, Lenders or Trustee hereunder or
under the other Loan Documents or under any Swap Contract.

Section 8.3 Substitution of Trustee; Multiple Trustees.

Beneficiary shall have, and is hereby granted with warranty of further
assurances, the irrevocable power to appoint a new or replacement or substitute
Trustee. Such power may be exercised at any time without notice, without cause
and without specifying any reason therefor, by filing for record in the office
where this Deed of Trust is recorded a Substitution of Trustee. The power of
appointment of a successor Trustee may be exercised as often as and whenever
Beneficiary may choose, and the exercise of the power of appointment, no matter
how often, shall not be an exhaustion thereof. Upon the recordation of such
Substitution of Trustee, the Trustee so appointed shall thereupon, without any
further act or deed of conveyance, become fully vested with identically the same
title and estate in and to the Property and with all the rights, powers, trusts
and duties of its predecessor in the trust hereunder with like effect as if
originally named as Trustee hereunder. Whenever in this Deed of Trust reference
is made to Trustee, it shall be construed to mean each Person appointed as
Trustee for the time being, whether original or successor in trust. All title,
estate, rights, powers, trusts and duties granted to Trustee shall be in each
Person appointed as Trustee so that any action hereunder by any Person appointed
as Trustee shall for all purposes be deemed to be, and as effective as, the
action of all Trustees.

Article IX

Miscellaneous

Section 9.1 Rights, Powers and Remedies Cumulative.

Each right, power and remedy of Beneficiary, Lenders or Trustee as provided for
in this Deed of Trust, in any of the other Loan Documents or in any Swap
Contract or now or hereafter existing by Law, shall be cumulative and concurrent
and shall be in addition to every other right, power or remedy provided for in
this Deed of Trust, in any of the other Loan Documents or of any Swap Contract,
or now or hereafter existing by Law, and the exercise or beginning of the
exercise by Beneficiary, Lenders or Trustee of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by
Beneficiary, Lenders or Trustee of any or all such other rights, powers or
remedies.

Section 9.2 No Waiver by Beneficiary, Lenders or Trustee.

No course of dealing or conduct by or among Beneficiary, Lenders, Trustee and
Grantor shall be effective to amend, modify or change any provisions of this
Deed of Trust, any other Loan Documents or any Swap Contract. No failure or
delay by Beneficiary, Lenders or Trustee to insist upon the strict performance
of any term, covenant or agreement of this Deed of Trust, of any of the other
Loan Documents or of any Swap Contract, or to exercise any right, power or
remedy consequent upon a breach thereof, shall constitute a waiver of any such
term, covenant or agreement or of any such breach, or preclude Beneficiary,
Lenders or Trustee from exercising any such right, power or remedy at any later
time or times. By accepting payment after the due date of any of the
Obligations, Beneficiary, Lenders and Trustee shall not be deemed to waive the
right either to require prompt payment when due of all other Obligations, or to
declare an Event of Default for failure to make prompt payment of any such other
Obligations. Neither Grantor nor any other Person now or hereafter obligated for
the payment of the whole or any part of the Obligations shall be relieved of
such liability by reason of (a) the failure of Beneficiary or any Lender to
comply with any request of Grantor or of any other Person to take action to
foreclose this Deed of Trust or otherwise enforce any of the provisions of this
Deed of Trust, or (b) any agreement or stipulation between any subsequent owner
or owners of the Property and Beneficiary or any Lender, or (c) Beneficiary’s or
any Lender’s extending the time of payment or modifying the terms of this Deed
of Trust, any of the other Loan Documents or any Swap Contract without first
having obtained the consent of Grantor or such other Person. Regardless of
consideration, and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Property, Beneficiary may release any
Person at any time liable for any of the Obligations or any part of the security
for the Obligations and may extend the time of payment or otherwise modify the
terms of this Deed of Trust or any Swap Contract or any of the other Loan
Documents without in any way impairing or affecting the Lien of this Deed of
Trust or the priority of this Deed of Trust over any subordinate Lien. The
holder of any subordinate Lien shall have no right to terminate any Lease
regardless of whether or not such Lease is subordinate to this Deed of Trust.
Beneficiary may resort to the security or collateral described in this Deed of
Trust or any of the other Loan Documents in such order and manner as Beneficiary
may elect in its sole discretion.

Section 9.3 Waivers and Agreements Regarding Remedies.

To the fullest extent Grantor may do so, under applicable law, Grantor hereby:

(a) agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, extension and notice of election to
accelerate the Obligations;

(b) waives all rights to a marshalling of the assets of Grantor, including the
Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary or Lenders under the terms of this Deed of Trust to a sale of the
Property without any prior or different resort for collection, or the right of
Beneficiary or Lenders to the payment of the Obligations out of the proceeds of
sale of the Property in preference to every other claimant whatsoever;

(c) waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and

(d) waives and relinquishes any and all rights and remedies which Grantor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.

Section 9.4 Successors and Assigns.

All of the grants, covenants, terms, provisions and conditions of this Deed of
Trust shall run with the Land and shall apply to and bind the successors and
assigns of Grantor (including any permitted subsequent owner of the Property),
and inure to the benefit of Beneficiary and Lenders, their successors and
assigns and to the successors in trust of Trustee.

Section 9.5 No Warranty by Beneficiary, Lenders or Trustee.

By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Beneficiary,
Lenders or Trustee pursuant to this Deed of Trust or any Swap Contract or any of
the other Loan Documents, Beneficiary, Lenders and Trustee shall not be deemed
to have warranted or represented the condition, sufficiency, legality,
effectiveness or legal effect of the same, and such acceptance or approval shall
not constitute any warranty or representation with respect thereto by
Beneficiary, Lenders or Trustee.

Section 9.6 Amendments.

This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.

Section 9.7 Severability.

In the event any one or more of the provisions of this Deed of Trust, any of the
other Loan Documents or any Swap Contract shall for any reason be held to be
invalid, illegal or unenforceable, in whole or in part or in any other respect,
or in the event any one or more of the provisions of the Loan Documents or Swap
Contracts operates or would prospectively operate to invalidate this Deed of
Trust or any of the other Loan Documents or any Swap Contract, then and in
either of those events, at the option of Beneficiary, such provision or
provisions only shall be deemed null and void and shall not affect the validity
of the remaining Obligations, and the remaining provisions of the Loan Documents
and any Swap Contract shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.

Section 9.8 Notices.

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Deed of Trust (unless changed by similar notice in writing
given by the particular party whose address is to be changed) or by facsimile.
Any Notice shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that service of a Notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Deed of Trust or in any other Loan Document or in any Swap Contract or
to require giving of notice or demand to or upon any Person in any situation or
for any reason.

Section 9.9 Joint and Several Liability.

If Grantor consists of two (2) or more Persons, the term “Grantor” shall also
refer to all Persons signing this Deed of Trust as Grantor, and to each of them,
and all of them are jointly and severally bound, obligated and liable hereunder.
Trustee, Beneficiary or Lenders may release, compromise, modify or settle with
any of Grantor, in whole or in part, without impairing, lessening or affecting
the obligations and liabilities of the others of Grantor hereunder or under the
Notes. Any of the acts mentioned aforesaid may be done without the approval or
consent of, or notice to, any of Grantor. Section 13.23 of the Loan Agreement
(the “Joint Borrower Provisions”) is by this reference incorporated herein in
its entirety.

Section 9.10 Rules of Construction.

The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Deed of Trust in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Deed of Trust are for convenience of reference
only and shall not be considered a part hereof and are not in any way intended
to define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents or any Swap Contract are to the same as extended, amended,
restated, supplemented or otherwise modified from time to time unless expressly
indicated otherwise, (d) to the Land, Improvements, Personalty, Real Property or
Property shall mean all or any portion of each of the foregoing, respectively,
and (e) to Articles or Sections are to the respective Articles or Sections
contained in this Deed of Trust unless expressly indicated otherwise. Any term
used or defined in the Uniform Commercial Code of the State, as in effect from
time to time, which is not defined in this Deed of Trust shall have the meaning
ascribed to that term in the Uniform Commercial Code of the State. If a term is
defined in Article 9 of the Uniform Commercial Code of the State differently
than in another Article of the Uniform Commercial Code of the State, the term
shall have the meaning specified in Article 9.

Section 9.11 Governing Law.

This Deed of Trust shall be construed, governed and enforced in accordance with
the Laws in effect from time to time in the State (without regard to its
conflicts of law principles).

Section 9.12 Entire Agreement.

The Loan Documents and the Swap Contracts constitute the entire understanding
and agreement between Grantor, Beneficiary and Lenders with respect to the
transactions arising in connection with the Loan, and supersede all prior
written or oral understandings and agreements between Grantor, Beneficiary and
Lenders with respect to the matters addressed in the Loan Documents. In
particular, and without limitation, the terms of any commitment by Beneficiary
or any Lender to make the Loan are merged into the Loan Documents and Swap
Contracts. Except as incorporated in writing into the Loan Documents and Swap
Contracts, there are no representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in the Loan Documents or Swap Contracts.

2

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed as of
the day and year first written above.

 
GRANTOR:
G&E HEALTHCARE REIT 5995 PLAZA
DRIVE, LLC, a Delaware limited liability company
By:/s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Authorized Signatory

3

ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
    )  
 
    )  
COUNTY OF ORANGE
    )  

On June 13, 2008, before me, Monica Chavez, a Notary Public, personally appeared
Andrea R. Biller who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.

WITNESS my hand and official seal.

Signature /s/ Monica Chavez

[Seal] Monica Chavez
[Seal] Commission # 1762879
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Aug 21, 2011

4